DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
The status of the 01/11/2021 claims, is as follows: Claims 1 and 7-9 have been amended; Claims 13 and 15 have been cancelled; claims 1-12 and 15 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenaglia et al (US 20050045607, newly cited)
Regarding Claim 1, Tenaglia discloses a solid overlay (overlay) for laser shock peening (laser shock processing, para. 0027), the solid overlay comprising: 
a transparent or translucent material (transparent overlay 42) (fig. 1), 
wherein the transparent or translucent material (transparent overlay 42) is structured and adapted to a shape of a surface of a component (workpiece 20) to be treated by the laser shock peening (laser shock) (para. 0031 and lines 1-10 of para 0050) such that a shape or a two- dimensional contour or a three-dimensional contour of the transparent or translucent material (transparent overlay 42) corresponds to a shape or a two-dimensional contour or a three-dimensional contour of the surface of the component  (workpiece 20) (since the transparent overlay 42 is applied to the surface of the workpiece 20, it inherently conforms to the contour surface of the workpiece) 
wherein the transparent or translucent material (transparent overlay 42) is configured to maintain a predetermined distance between the surface of the component (workpiece 20) to be treated and the two-dimensional or three-dimensional contour of the transparent or translucent material (para. 0031; fig. 1) (it is noted that the transparent overlay 42 is separated from the workpiece 20 by an energy-absorbing coating 40 (opaque overlay 20)).
[AltContent: textbox (Prior Art
Tenaglia (US 20050045607))]
    PNG
    media_image1.png
    763
    477
    media_image1.png
    Greyscale


Regarding Claim 9, Tenaglia discloses a method for laser shock peening (method for laser shock processing, para. 0027), the method comprising: 
providing a component (workpiece 20) with a surface to be treated by the laser shock peening (laser shock) (step 38; fig. 1);
providing a solid overlay (energy absorbing coating 40 and transparent overlay 42) (step 40 and 42) on the surface (workpiece 20), wherein the solid overlay (energy absorbing coating 40 and transparent overlay 42) comprises a transparent or translucent material (transparent overlay 42), wherein the transparent or translucent material (transparent overlay 42) is structured and adapted to a shape of the surface (workpiece 20) such that a shape or a two-dimensional contour or a three- dimensional contour of the transparent or translucent transparent overlay 42) corresponds to the shape or a two-dimensional contour or a three-dimensional contour of the surface of the component (workpiece 20) (para. 0031 and lines 1-10 of para 0050) (since the transparent overlay 42 is applied to the surface of the workpiece 20, it inherently conforms to the contour surface of the workpiece), wherein the transparent or translucent material (transparent overlay 42) is configured to maintain a predetermined distance between the surface of the component (workpiece 20) to be treated and the two-dimensional or three-dimensional contour of the transparent or translucent material (transparent overlay 42) (para. 0031; fig. 1) (it is noted that the transparent overlay 42 is separated from the workpiece 20 by an energy-absorbing coating 40 (opaque overlay 20)) ; and 
applying laser light (laser) to the component (workpiece 20) (step 44), wherein the laser light is transmitted through the transparent or translucent material (transparent overlay 42) and absorbed at the surface (workpiece 20), generating a plasma plume (para. 0050, lines 1-10 and para. 0041).
[AltContent: textbox (Prior Art
Tenaglia (US 20050045607))]
    PNG
    media_image1.png
    763
    477
    media_image1.png
    Greyscale




Claims 1, 4-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dulaney et al (US 6057003, previously cited)
Regarding Claim 1, Dulaney discloses a solid overlay (overlay material 21) for laser shock peening (laser shock processing) (abstract; fig. 1A), the solid overlay comprising: 
a transparent or translucent material (transparent overlay material 21) (col. 4, lines 21-27), 
wherein the transparent or translucent material is structured and adapted to a shape of a surface of a component (work piece 20) to be treated by the laser shock peening col. 5, 6, 6, lines 59-67, 1-9, 62-65 respectively) [it is understood that the transparent overlay material 21 is applied on the top surface of the workpiece to be laser-shock peened and is to confine the plasma generated between the overlay 21 and the surface of the workpiece until the plasma reaches the outside surface of the overlay 21. Therefore, the transparent overlay material 21 is inherently structured and adapted to the shape of the surface of the component], such that a two-dimensional contour of the transparent or translucent material (transparent overlay material 21) corresponds to a two-dimensional contour of the surface of the component (workpiece 20) (col. 6, lines 62-65; fig. 1A) [it is understood the solid overlay 21 can be transparent tape of solid polymeric or mineral materials, whose planar surface lie on the same plane as the surface of the component to effectively confine the plasma to be generated between the overlay 21 and the surface of the workpiece], wherein the transparent or translucent material (overlay 21) is configured to maintain a predetermined distance between the surface of the component (workpiece 20) to be treated and the two-dimensional or three-dimensional contour of the transparent or translucent material (overlay 21) (col. 4, lines 59-64, 4-11; fig. 1A below) [it is noted that the overlay 21 is physically separated from the workpiece by an opaque overlay material 22] 

    PNG
    media_image2.png
    284
    455
    media_image2.png
    Greyscale
.
[AltContent: textbox (Prior Art
Dulaney (US 6057003))]


Regarding Claim 4, Dulaney discloses (figure 1A) the solid overlay (overlay material 21), further comprising a surface texture (transparent paint or tape) configured to adapt a pressure pulse transmitted to the surface of the component upon laser shock peening (column 6, lines 59- 65) (it is understood that higher energy from pressure pulse is released to the surface of the component through the use of transparent paint or tape, which has the surface texture). 

Regarding Claim 5, Dulaney discloses (figure 1A) the solid overlay (overlay material 21), wherein the solid overlay (overlay material 21) is configured to confine a plasma plume (plasma) generated by laser light (laser beam) (column 6, lines 4-8, column 1, lines 40-49). 

Regarding Claim 6, Dulaney discloses (figure 1A) the solid overlay (overlay material 21), wherein the solid overlay (overlay material 21) is configured to prevent backward reflections of the plasma plume with respect to the surface of the component (column 6, lines 4-10) [it is understood that the plasma plume is confined and prevented from reflecting backward with respect to the surface of the component by the solid overlay]. 

Regarding Claim 7, Dulaney discloses (figure 1A) the solid overlay (overlay material 21), wherein the solid overlay (overlay material 21) is configured to be coupled to the surface of the component (work piece 20) (column 4, 6, lines 4-10, 62-65 respectively) (it is understood that when the solid overlay is the transparent tape of solid polymeric or mineral materials, it is coupled to the surface of the component using adhesive backing as an adjoining means. Col. 4, lines 4-10 discloses that the overlay 21 may be transparent layer or opaque layer or the combination of the two layers. In the case of the transparent layer is used alone as the overlay, the transparent layer 21 is directly coupled to the workpiece 20 via adhesive backing. In the case of the combination of transparent layer and opaque layer is used as the overlay 21, the transparent layer 21 is indirectly coupled to the workpiece 20). 

Regarding Claim 8, Dulaney discloses (figure 1A) the solid overlay, wherein the transparent or translucent material (overlay material 21) is configured to be coupled to the surface of the component (work piece 20) by a protective layer or by a ablative layer (adhesive backing) (column 6, lines 62-65) (it is understood that when the solid overlay is the transparent tape of solid polymeric or mineral materials, it is coupled to the surface of the component using adhesive backing such as an adhesive tape).

Regarding Claim 9, Dulaney discloses (figure 1A) a method for laser shock peening (laser shock processing) (abstract; fig. 1A), the method comprising: 
providing a component (work piece 20) with a surface to be treated by the laser shock peening (column 4, lines 59-61);
providing a solid overlay (overlay) on the surface (column 4, lines 4-5), wherein the solid overlay comprises a transparent or translucent material (transparent overlay material 21) (column 4, lines 21-27), wherein the transparent or translucent material is structured and adapted to a shape of the surface (col. 5, 6, 6, lines 59-67, 1-9, 62-65 respectively) [it is understood that the transparent overlay material 21 is applied on the top surface of the workpiece to be laser-shock peened and is to confine the plasma generated between the overlay 21 and the surface of the workpiece until the plasma reaches the outside surface of the overlay 21. Therefore, the overlay 21 is inherently structured and adapted to the shape of the surface of the component], such that a two-dimensional contour of the transparent or translucent material corresponds to a two-dimensional contour of the surface of the component (col. 6, lines 62-65; fig. 1A) [it is understood the solid overlay 21 can be transparent tape of solid polymeric or mineral materials, whose planar surface lie on the same plane as the surface of the component to effectively confine the plasma to be generated between the overlay 21 and the surface of the workpiece]; wherein the transparent or translucent material (overlay 21) is configured to maintain a predetermined distance between the surface of the component (workpiece 20) to be treated and the two-dimensional or three-dimensional contour of the transparent or translucent material (overlay 21) (col. 4, lines 59-64, 4-11; fig. 1A below) (it is noted that the overlay 21 is physically separated from the workpiece by an opaque overlay material 22); and
[AltContent: textbox (Prior Art
Dulaney (US 6057003))]
    PNG
    media_image2.png
    284
    455
    media_image2.png
    Greyscale
.


applying laser light (laser beam path 16; figure 1A) to the component (work piece 20), wherein the laser light is transmitted through the transparent or translucent material (overlay material 21) and absorbed at the surface, generating a plasma plume (plasma) (column 4, lines 58-65, column 5, lines 1-8, column 6, lines 2-9) (It is understood that the laser beam 16 is applied to the work piece 20 penetrating through the solid overlay. The energy from the laser beam gets absorbed by the first opaque overlay 22 generating the plasma which is confined by the overlay material 21).  

Regarding Claim 12, Dulaney discloses (figure 1A) a surface texture (transparent paint or tape) of the solid overlay (overlay material 21) adapts a pressure pulse transmitted to the surface of the component upon laser shock peening (column 6, lines 59- 65) [it is understood that higher energy from pressure pulse is released to the surface of the component through the use of transparent paint or tape, which has the texture-liked surface]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dulaney in view of Thomas Campbell’s the attached Non-Patent Literature to Could 3D Printing Change the World (hereinafter, Campbell, published in October 2011, previously cited)
Note: Claims 2 and 10 are directed to a product-by-process limitation, i.e. the claim is directed to the solid overlay being produced by an additive manufacturing process, and based on MPEP 2113, the claim is not to be limited by the manipulation of the recited step(s), i.e. the claimed “additive manufacturing” process. It is the Examiner’s position that Dulaney’s solid overlay discloses the resulting structure (the claimed solid overlay of claim 1) implied by the claimed “additive manufacturing” process.
Should the Applicant believe that the claimed “additive manufacturing” process would impart distinctive structural characteristics to the claimed overlay, then the following rejection is supplementarily provided.

Regarding Claim 2, Dulaney discloses the solid overlay, except the solid overlay is produced by additive manufacturing. 
However, Campbell discloses the additive manufacturing uses powder polymers to fabricate three-dimensional objects (i.e. solid overlay). Campbell teaches that additive manufacturing (AM) offers distinct advantages. It is capable to build complex geometries and offers utmost geometrical freedom in engineering design. It is capable to create functional parts without the need for assembly, saving both production time and cost (page 3, column 2, lines 5-13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dulaney to include Campbell teaching, i.e. having the solid overlay configured to be producible by additive 

Regarding Claim 10, Dulaney discloses the solid overlay, except the solid overlay is produced by additive manufacturing. 
However, Campbell discloses the additive manufacturing uses powder polymers to fabricate three-dimensional objects (i.e. solid overlay). Campbell teaches that additive manufacturing (AM) offers distinct advantages. It is capable to build complex geometries and offers utmost geometrical freedom in engineering design. It is capable to create functional parts without the need for assembly, saving both production time and cost (page 3, column 2, lines 5-13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dulaney to include Campbell teaching, i.e. having the solid overlay configured to be producible by additive manufacturing. Doing so would provide the fabrication of the solid overlay a lot of freedom in terms of geometry, complexity of the solid overlay, and it is also cost-effective as taught by Campbell. 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dulaney in view of Fletcher’s the attached Non-Patent Literature to The Principles of Glass Cutting (hereinafter Fletcher, published in 2010, previously cited).
Note: Claims 3 and 11 are directed to a product-by-process limitation, i.e. the claim is directed to the solid overlay being produced by cutting processes, and based on MPEP 2113, the claim is not to be limited by the manipulation of the recited step(s), i.e. the claimed “cutting processes.” It is the Examiner’s position that Dulaney’s solid overlay discloses the resulting structure (the claimed solid overlay of claim 1) implied by the claimed “cutting processes.”
Should the Applicant believe that the claimed “additive manufacturing” process would impart distinctive structural characteristics to the claimed overlay, then the following rejection is supplementarily provided.

	Regarding Claim 3, Dulaney discloses the solid overlay. Dulaney further teaches that the transparent overlay materials include water, glass, quartz, fluoroplastics etc… (Column 4, lines 22- 40). 
Dulaney does not disclose is that the solid overlay is configured to be produced by cutting processes.  
However it is known in the art that in the case when the transparent overlay is glass or fluoroplastics, it must involve some cutting tools such that the transparent overlay conforms to the shape of the surface of the component to be treated by the laser shock. Fletcher discloses techniques to improve glass cutting process that produces high quality glass and improve efficiency in glass cutting i.e. using smaller diameter cutting wheel for cutting thin glass because smaller diameter cutting wheel has a shorter footprint on the glass requiring less cutting force to penetrate the glass and create the proper fissure see page 7, paragraph Re: Cutting wheel diameter, lines 1-14; figure 11 of Fletcher)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dulaney to include Fletcher teaching, i.e. having the solid overlay configured to be produced by cutting processes. Doing so would provide the efficient and flawless way of cutting the solid overlay to the desired shape such that the solid overlay adapts to the shape of the surface of the component. 

Regarding Claim 11, Dulaney discloses the solid overlay. Dulaney further teaches that the transparent overlay materials include water, glass, quartz, fluoroplastics etc… (Column 4, lines 22- 40). 
Dulaney does not disclose is that the solid overlay is configured to be produced by cutting processes.  
However it is known in the art that in the case when the transparent overlay is glass or fluoroplastics, it must involve some cutting tools such that the transparent overlay conforms to the shape of the surface of the component to be treated by the laser shock. Fletcher discloses techniques to improve glass cutting process that produces high quality glass and improve efficiency in glass cutting i.e. using smaller diameter cutting wheel for cutting thin glass because smaller diameter cutting wheel has a shorter footprint on the glass requiring less cutting force to penetrate the glass and create the proper fissure depth without causing sharks teeth on the glass edge (see page 7, paragraph Re: Cutting wheel diameter, lines 1-14; figure 11 of Fletcher)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dulaney to include Fletcher teaching, i.e. having the solid overlay configured to be produced by cutting processes. Doing so would provide the efficient and flawless way of cutting the solid overlay to the desired shape such that the solid overlay adapts to the shape of the surface of the component. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dulaney
Regarding Claim 14, Dulaney discloses the solid overlay, wherein the predetermined distance is maintained between the surface of the component to be treated and the solid overlay. 
Dulaney does not disclose that the predetermined distance is between 2 micrometer and 20 centimeter. 
It has been held that the general conditions are present in Dulaney, i.e, the solid overlay 21 is maintained at the distance from the surface of the component to be treated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the distance to be any desired value i.e, between 2 um and 20 um as claimed, based on the desired application. The distance is a result-effective variable – MPEP 2144.05, II-A/B.   

Response to Arguments
Applicant’s arguments in the Remarks filed on 01/11/2021 have been fully considered but are not found persuasive because: 
Applicant’s Arguments: with regard to claim 1 (similarly applying to claim 9) on p. 6 of the Remarks, “Since the transparent overlay material 21 is arranged on the first opaque layer 22 and not on a surface of the workpiece 20, Dulaney does not, and cannot, disclose "the transparent or translucent material is structured and adapted to a shape of a surface of a component to be treated by the laser shock peening such that a shape or a  two-dimensional contour or a three-dimensional contour of the transparent  or translucent material corresponds to a shape or a two-dimensional contour or a three-dimensional contour of the surf ace of the component," as recited in amended claim 1”
With regard to claim 7 on p. 6 of the Remarks, “amended claim 7 recites, that "the transparent or translucent material is configured to be coupled to the surface of the component." As set forth above with regard to amended claim 1, Dulaney describes that "workpiece 20 has a first opaque layer 22 with a layer of transparent overlay material 21 covering a portion thereof." (See Dulaney col.4 11.58-61; see also FIG.lA.) Thus, Dulaney does not, and cannot, disclose "the transparent or translucent material is configured to be coupled to the surface of the component,". 
Examiner’s responses: 
The applicant’s arguments above are not found persuasive. 
With regards to claim 1 (similarly applying to claim 9), the transparent overlay material 21 is applied on top surface of the workpiece to be laser-shock peened and is to confine the plasma generated between the overlay 21 and the surface of the workpiece. Col. 4, lines 4-10 of Dulaney discloses the overlay material may be transparent material or opaque material or a combination of transparent and opaque material such as shown in fig. 1A. In the case that the transparent material alone used, transparent material 21 is 
With regards to claim 7, the transparent material 21 is indirectly coupled to the surface of the component when the transparent material 21 and opaque material 22 are used together as the solid overlay such as show in fig. 1A. Also, Col. 4, lines 4-10 of Dulaney discloses the overlay material may be transparent material or opaque material or a combination of transparent and opaque material such as shown in fig. 1A. In the case that the transparent material alone used, transparent material 21 is disposed directly on the surface of the workpiece and coupled to the surface of the component via adhesive backing (column 4, 6, lines 4-10, 62-65 respectively). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                       
  /PHUONG T NGUYEN/  Primary Examiner, Art Unit 3761